Title: From Thomas Jefferson to William Shippen, 8 May 1788
From: Jefferson, Thomas
To: Shippen, William


          
            
              Dear Sir
            
            Paris May 8. 1788.
          
          I duly received your favor of Dec. 5. and have been made happy by the acquaintance of your son who has past some time with us in Paris. I have been absent a part of it, in Holland, so that I have seen less of him than I could have wished; but I have seen enough to attach me to him very sincerely, and assure you he will answer all your expectations and your wishes. I inclose you a letter from him. He left us yesterday with Mr. Rutledge for Bruxelles. He seemed disposed to follow in some degree a route which I proposed to him. That is to say, after seeing the Austrian and Dutch Netherlands, to take for his guides thro’ Germany the rivers Rhine and Danube, making, in his transit from the one to the other, an excursion to Geneva. To quit the Danube at Vienna, and go on to Trieste and Venice, thence to the bottom of Italy, come up it again, pass the Alps at Nice, follow the Mediterranean to Cette, then pass the Canal de Languedoc and the Garonne to Bordeaux, and thence either return to Paris or take wing for America as he pleases. He will thus have seen the best parts of the Netherlands, Germany, Italy, and France, and return satisfied that no part of the earth equals his own country. He will return charged, like a bee, with the honey of wisdom, a blessing to his country and honour and comfort to his friends, in this number I hope to be classed by him, by you, and by Mrs. Shippen, being with sentiments  of esteem & attachment, as sincere as they are antient, Dear Sir, Your affectionate friend & humble servant,
          
            Th: Jefferson
          
        